



WARNING

This is a case under the
Child, Youth and Family
    Services Act, 2017
and subject to subsections 87(8) and 87(9) of this
    legislation.
These subsections and subsection 142(3) of
the
Child, Youth and Services Act, 2017
, which
deals with the
    consequences of failure to comply, read as follows:

87
(8)
Prohibition
    re identifying child
 No person shall publish or make public
    information that has the effect of identifying a child who is a witness at or a
    participant in a hearing or the subject of a proceeding, or the childs parent
    or foster parent or a member of the childs family.

(9)
Prohibition re identifying person charged
 The court may make an order prohibiting the publication of information
    that has the effect of identifying a person charged with an offence under this
    Part.

142
(3)
Offences
    re publication
 A person who contravenes subsection 87(8) or 134(11)
    (publication of identifying information) or an order prohibiting publication
    made under clause 87(7)(
c
) or subsection 87(9), and a director, officer
    or employee of a corporation who authorizes, permits or concurs in such a
    contravention by the corporation, is guilty of an offence and on conviction is
    liable to a fine of not more than $10,000 or to imprisonment for a term of not
    more than three years, or to both.




COURT OF APPEAL FOR ONTARIO

CITATION: L.R. v. Childrens Aid Society of
    Toronto, 2021 ONCA 84

DATE: 20210208

DOCKET:
M52038

(C68584)

Rouleau,
    Benotto and Thorburn JJ.A.

BETWEEN

L.R.

Respondent Mother
(Appellant/Responding Party)

and

Childrens
    Aid Society of Toronto

Applicant
(Respondent /Moving Party)

and

T.H.

Respondent Father
(Respondent/Responding Party)

and

Office of The Childrens Lawyer

Respondent
(Respondent/Responding party)

Chithika Withanage and Marcia Duncan,
    for the moving party the Childrens Aid Society of Toronto

Jane Long and Gary Gottlieb, for the
    responding party the Office of the Childrens lawyer

L.R., acting in person

T.H., acting in person

Heard and released
    orally: February 4, 2021 by video conference

REASONS
    FOR DECISION

[1]

The Childrens Aid Society (the Society) brings
    this motion to quash the second appeal in a child protection matter. The child
    is 12 years old and has been the subject of the proceedings for several years.
    The Office of the Childrens Lawyer represents the child and supports the
    motion.

[2]

In 2019 the child was found in need of
    protection. There was no appeal from the protection order. The following year,
    the parties participated in an 11-day trial before Zisman J. The evidence was
    extensive. In a detailed 47-page decision, the trial judge assessed the
    evidence and made clear findings of fact. She concluded that the child should be
    placed in the temporary care of the Society for four months and then placed in
    the care of the father for six months under supervision. She also ordered that
    the mother not audio or video record the child, the father, any Society worker
    or third-party professional working with the family without prior consent.

[3]

The mother appealed the order of Zisman J. to
    the Superior Court. For extensive and detailed reasons, Horkins J. dismissed
    the appeal. The mother now appeals the dismissal of the appeal to this court.
    The father takes no position on this appeal or on the motion to quash the
    appeal.

[4]

The mothers appeal is from the temporary order.
    Two events have taken place since the dismissal of the appeal: the temporary
    supervision order has expired; and a status review application was commenced on
    October 15, 2020 before the Ontario Court of Justice. The first appearance took
    place on November 12, 2020. In the result, the order of Zisman J. is now a
    nullity. The appeal is therefore moot.

[5]

We see no reason to exercise our discretion to
    hear the appeal. An appeal will not advance the interests of the child and the
    ongoing factual issues belong in the Ontario Court of Justice. The childs
    future must be determined without delay and the status review should proceed
    expeditiously.

[6]

The appeal is therefore quashed.

Paul
    Rouleau J.A.

M.L.
    Benotto J.A.

J.A.
    Thorburn J.A.


